The trustee process is a proceeding under the statute law of New Hampshire. It is required by it that the trustee should *Page 375 
remain in court until judgment can be rendered against the debtor, or, as he is called in the statute, the defendant. By Gen. Stats., ch. 230, sec. 40, "When judgment is recovered by the plaintiff against the defendant, execution in favor of the plaintiff may be issued against the trustee for the amount for which he is adjudged chargeable, as for his own debt, not exceeding the amount of said judgment against the defendant, and against the defendant for any balance." There is no provision by which the proceeding call be brought to a close, unless the trustee and the defendant are in the same court. Esty v. Flanders  Trustee, 16 N.H. 218. The conditions of the statute under which this suit is bought to be removed cannot be fulfilled, and therefore my opinion is that the action against the trustee cannot be transferred.
LADD, J., concurred.
Petition denied.